[rr_logo.jpg]
 
 
                                                    June 15, 2007


STRICTLY CONFIDENTIAL


Michael D. Becker
President & Chief Executive Officer
Cytogen Corporation
650 College Road East, Suite 3100
Princeton, NJ 08540


Dear Mr. Becker:


This letter (the “Agreement”) constitutes the agreement among Cytogen
Corporation (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) and Roth
Capital Partners LLC (“Roth”, and together with Rodman, the “Placement Agents”),
that Rodman and Roth shall serve as co-placement agents, to perform placement
agent services (the “Services”) for the Company, on a “best efforts” basis, in
connection with the proposed offer and placement (the “Offering”) by the Company
of securities of the Company (the “Securities”). The terms of the Offering and
the Securities shall be mutually agreed upon by the Company and the investors
and nothing herein implies that either Placement Agent would have the power or
authority to bind the Company or an obligation for the Company to issue any
Securities or complete the Offering.  The Company expressly acknowledges and
agrees that the Placement Agents’ obligations hereunder are on a best efforts
basis only and that the execution of this Agreement does not constitute a
commitment by either of the Placement Agents to purchase the Securities and does
not ensure the successful placement of the Securities or any portion thereof or
the success of either of the Placement Agents with respect to securing any other
financing on behalf of the Company.


A.           Fees and Expenses.  In connection with the Services described
above, the Company shall pay to the Placement Agents the following compensation:


1.      Placement Agents’ Fee.  The Company shall pay to the Placement Agents an
aggregate cash placement fee (the “Placement Agents’ Fee”) equal to 6% of the
aggregate purchase price paid by each purchaser of Securities that are placed in
the Offering.  The Placement Agents’ Fee shall be allocated between the
Placement Agents, as follows:  65% to Rodman and 35% to Roth.


2.      Warrants.  As additional compensation for the Services, the Company
shall issue to the Placement Agents or their respective designees at the closing
of the Offering (the “Closing”), warrants (the “Placement Agent Warrants”) to
purchase that number of shares of common stock of the Company (“Shares”) equal
to an aggregate of 6% of the aggregate number of Shares placed in the
Offering.  The Placement Warrants shall have the same terms, including exercise
price and registration rights, as the warrants issued to investors (“Investors”)
in the Offering.  The Placement Agents’ Warrants shall be allocated between the
Placement Agents as follows:  65% to Rodman and 35% to Roth.


3.      Expenses.  In addition to any fees payable to the Placement Agents
hereunder, but only if an Offering is consummated, the Company hereby agrees to
reimburse the Placement Agents for their respective reasonable travel and other
out-of-pocket expenses incurred by either Placement Agent in
 
 
1270 Avenue of the Americas, 16th Floor
New York, NY 10020

--------------------------------------------------------------------------------


 
 connection with the engagement of the Placement Agents hereunder, including the
reasonable fees and expenses of Placement Agents’ counsel.  Such reimbursement
shall be limited to an aggregate of $25,000 without prior written approval by
the Company.  The expenses shall be allocated between the Placement Agents in
proportion to their respective expenses incurred, as submitted to the Company at
closing.


B.           Term and Termination of Engagement.  The term (the “Term”) of the
Placement Agents’ engagement will begin on the date hereof and end on the
earlier of the consummation of the Offering or 15 days after the receipt by
either party hereto of written notice of termination; provided that no such
notice may be given by the Company for a period of 30 days after the date
hereof. Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein will
survive any expiration or termination of this Agreement.


C.           Fee Tail.  The Placement Agents shall be entitled to a Placement
Agent’s Fee and Placement Agent Warrants, calculated in the manner provided in
Paragraph A, with respect to any subsequent public or private offering or other
financing or capital-raising transaction of any kind (other than a bona fide
licensing transaction, a sale of a portion of the Company’s assets, a financing
in connection with the acquisition of another entity or its assets, or any
strategic transaction not involving securities of any type) (“Subsequent
Financing”) to the extent that such financing or capital is provided to the
Company by investors whom either of the Placement Agents had introduced to the
Company during the Term, if such Subsequent Financing is consummated at any time
within the 9-month period following the expiration or termination of this
Agreement (the “Tail Period”).  Any fees payable in connection with a Subsequent
Financing shall be allocated between the Placement Agents as follows:  65% to
Rodman and 35% to Roth.


D.           Use of Information.  The Company will furnish the Placement Agents
such written information as either of the Placement Agents shall reasonably
request in connection with the performance of its services hereunder.  The
Company understands, acknowledges and agrees that, in performing its services
hereunder, the Placement Agents will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to an Offering and that neither Placement Agent assumes
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Offering, including, without
limitation, any financial information, forecasts or projections considered by
either Placement Agent in connection with the provision of its services.


E.           Confidentiality.  In the event of the consummation or public
announcement of any Offering, each Placement Agent shall have the right to
disclose its participation in such Offering, including, without limitation, the
placement at its cost of “tombstone” advertisements in financial and other
newspapers and journals. Each Placement Agent agrees not to use any confidential
information concerning the Company provided to each Placement Agent by the
Company for any purposes other than those contemplated under this Agreement.


F.           Securities Matters.  The Company shall be responsible for any and
all compliance with the securities laws applicable to it, including Regulation D
and the Securities Act of 1933, and Rule 506 promulgated thereunder, and unless
otherwise agreed in writing, all state securities (“blue sky”) laws. Each
Placement Agent agrees to cooperate with counsel to the Company in that regard.
 
 
2

--------------------------------------------------------------------------------




G.           Indemnity.


1.      In connection with the Company’s engagement of Rodman and Roth as
placement agents, the Company hereby agrees to indemnify and hold harmless each
Placement Agent and their respective Affiliates, and the respective controlling
persons, directors, officers, shareholders, agents and employees of any of the
foregoing (collectively the “Indemnified Persons”), from and against any and all
claims, actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), (collectively a “Claim”), which are (A) related to or
arise out of (i) any actions taken or omitted to be taken (including any untrue
statements made of a material fact or any statements of a material fact omitted
to be made) by the Company, or (ii) any actions taken or omitted to be taken by
any Indemnified Person in connection with the Company’s engagement of the
Placement Agents, or (B) otherwise relate to or arise out of either Placement
Agent’s activities on the Company’s behalf under their engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) incurred by such Indemnified Person in
connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.  The Company will not,
however, be responsible for any Claim, which is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim.  The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman or Roth, except for any Claim incurred
by the Company as a result of such Indemnified Person’s gross negligence or
willful misconduct.


2.      The Company further agrees that it will not, without the prior written
consent of Rodman and/or Roth, as applicable, settle, compromise or consent to
the entry of any judgment in any pending or threatened Claim in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such Claim), unless such settlement,
compromise or consent includes an unconditional, irrevocable release of each
Indemnified Person from any and all liability arising out of such Claim.


3.      Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel.  Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof.  In addition, with respect to any Claim in
which the Company assumes the defense, the
 
 
3

--------------------------------------------------------------------------------


 
 Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.


4.      The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not either Placement Agent is the Indemnified Person), the Company and the
Placement Agents shall contribute to the Claim for which such indemnity is held
unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and the Placement Agents on the other,
in connection with the Placement Agents’ engagement referred to above, subject
to the limitation that in no event shall the amount of either Placement Agent’s
contribution to such Claim exceed the amount of fees actually received by such
Placement Agent from the Company pursuant to the Placement Agents’
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and the Placement Agents on the other, with respect to
the Placement Agents’ engagement shall be deemed to be in the same proportion as
(a) the total value paid or proposed to be paid or received by the Company or
its stockholders as the case may be, pursuant to the Offering (whether or not
consummated) for which is the Placement Agents are engaged to render services
bears to (b) the fee paid or proposed to be paid to the Placement Agents in
connection with such engagement.


5.      The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.


H.           Limitation of Engagement to the Company.  The Company acknowledges
that Rodman and Roth have been retained only by the Company, that each Placement
Agent is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of the
Placement Agents is not deemed to be on behalf of, and is not intended to confer
rights upon, any shareholder, owner or partner of the Company or any other
person not a party hereto as against Rodman, Roth, or any of their respective
affiliates, or any of its or their respective officers, directors, controlling
persons (within the meaning of Section 15 of the Act or Section 20 of the
Securities Exchange Act of 1934), employees or agents.  Unless otherwise
expressly agreed in writing by Rodman and Roth, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of the
Placement Agents, and no one other than the Company is intended to be a
beneficiary of this Agreement.  The Company acknowledges that any recommendation
or advice, written or oral, given by either Placement Agent to the Company in
connection with the engagement of the Placement Agents is intended solely for
the benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose.  Neither Placement Agent shall have the
authority to make any commitment binding on the Company.  The Company, in its
sole discretion, shall have the right to reject any investor introduced to it by
either Placement Agent.  The Company agrees that it will perform and comply with
the covenants and other obligations set forth in the purchase agreement and
related transaction documents between the Company and the investors in the
Offering, and that either Placement Agent will be entitled to rely on the
representations, warranties, agreements and covenants of the Company contained
in such purchase agreement and related transaction documents as if such
representations, warranties, agreements and covenants were made directly to such
Placement Agent by the Company.


I.           Limitation of Placement Agents’ Liability to the Company.  The
Placement Agents and the Company further agree that neither Placement Agent nor
any of their respective affiliates or any of their respective officers,
directors, controlling persons (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act of 1934), employees or agents shall have any
liability to the Company, its
 
 
4

--------------------------------------------------------------------------------


 
 security holders or creditors, or any person asserting claims on behalf of or
in the right of the Company (whether direct or indirect, in contract, tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by either Placement Agent and that are finally judicially
determined to have resulted solely from the gross negligence or willful
misconduct of such Placement Agent.


J.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be fully performed therein.  Any disputes which arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New
York.  The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York.  In the event of the bringing of any action, or suit by a party hereto
against the other party hereto, arising out of or relating to this Agreement,
the party in whose favor the final judgment or award shall be entered shall be
entitled to have and recover from the other party the costs and expenses
incurred in connection therewith, including its reasonable attorneys’ fees.  Any
rights to trial by jury with respect to any such action, proceeding or suit are
hereby waived by Rodman and the Company.


K.  Notices.  All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or telefax, if sent to Rodman, to Rodman
& Renshaw, LLC, 1270 Avenue of the Americas, 16th Floor, New York, NY  10020,
Telefax number (212) 356-0536, Attention: Thomas Pinou, and if sent to the
Company, to Cytogen Corporation, 650 College Road East, Suite 3100, Princeton,
New Jersey 08540, Telefax number (609) 452-2317, Attention: Kevin Bratton, CFO,
with a copy to William J. Thomas, General Counsel, Telefax number (609)
452-2434.  Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt, and notices
delivered by telefax shall be deemed received as of the date and time printed
thereon by the telefax machine.
 
L.  Miscellaneous.  This Agreement shall not be modified or amended except in
writing signed by Rodman, Roth, and the Company.  This Agreement shall be
binding upon and inure to the benefit of Rodman, Roth, and the Company and their
respective assigns, successors, and legal representatives.  This Agreement
constitutes the entire agreement of Rodman, Roth, and the Company with respect
to the subject matter hereof and supersedes any prior agreements. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect,
and the remainder of the Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile counterparts),
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.




5

--------------------------------------------------------------------------------






In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman, Roth and the Company, please sign in the space provided
below, whereupon this letter shall constitute a binding Agreement as of the date
indicated above.
 

 
Very truly yours,
 
 
 
 
 
RODMAN & RENSHAW, LLC
       
By:
 /s/    
Name:
   
Title:



 



 
ROTH CAPITAL PARTNERS, LLC
       
By:
 /s/    
Name:
   
Title:







Accepted and Agreed:


CYTOGEN CORPORATION
   /s/ William J. Thomas
Name:    William J. Thomas
Title:       Senior Vice President and
General Counsel



6

--------------------------------------------------------------------------------

